Citation Nr: 0620279	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  04-31 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial evaluation in excess of 30 
percent for a post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 decision by the RO, which granted 
service connection for PTSD with a 30 percent evaluation from 
August 27, 2003, and denied service connection for 
hypertension.

(The decision below addresses the claim of service connection 
for hypertension.  Consideration of the claim for an initial 
evaluation in excess of 30 percent for PTSD is deferred 
pending completion of the development sought in the remand 
that follows the decision below.)


FINDING OF FACT

The veteran's hypertension was first manifested many years 
after military service, and has not been linked to his period 
of service, nor to his PTSD.


CONCLUSION OF LAW

The veteran's hypertension is not the result of disease or 
injury incurred in or aggravated by active military service, 
nor was it caused or aggravated by his service-connected 
PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his hypertension was caused or 
aggravated by his service-connected PTSD.  

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In the present case, the Board finds that VA satisfied its 
duty to notify by way of  VCAA notice letters sent to the 
appellant in September 2003, December 2003, May 2004, July 
2004, and April 2006.  The September 2003 letter, which was 
sent before the RO issued its initial March 2004 decision on 
the veteran's claims, informed him of the evidence necessary 
to establish that his PTSD and hypertension were service 
connected.  He was notified of his and VA's respective duties 
for obtaining evidence, and was asked to send the information 
describing additional evidence for VA to obtain.  He was 
requested to complete and return an enclosed PTSD 
questionnaire; to send any reports of private physicians who 
had treated him since discharge; and to submit any military 
medical records in his possession.  In September 2003 and 
November 2003 responses, the veteran submitted additional 
information along with some private medical records.  The 
December 2003 letter notified the veteran that the evidence 
of record would not allow for a favorable decision on his 
claims, and that he had until September 2004 to submit any 
additional evidence and information requested in the 
September 2003 letter.  The May 2004 letter, informed the 
veteran of the evidence necessary to establish service 
connection for his hypertension.  In a May 2004 reply, the 
veteran submitted additional information, including a 
statement that his VA Medical Center (VAMC) treatment records 
would show a relationship between his hypertension and his 
PTSD.  The July 2004 letter notified the veteran that, 
pursuant to his request, the RO obtained copies on his VA 
Medical Center (VAMC) reports, but they failed to indicate a 
relationship between his hypertension and his PTSD.  He was 
informed about the status of his claim, and again informed of 
the evidence necessary to substantiate his claim.  In the 
April 2006 letter sent to comply with the recent decision in 
Dingess, supra, the RO informed the veteran how a rating and 
an effective date would be assigned if service connection was 
established.  In an April 2006 reply, the veteran did submit 
additional evidence.  

Under the circumstances, the Board finds that the above-
referenced letters were sufficient for purposes of deciding 
the present appeal.  The Board notes that the veteran was 
responsive to the letters.  (Although some notice was not 
provided until after the RO adjudicated the appellant's 
claim, "the appellant was provided the content-complying 
notice to which he was entitled."  Pelegrini v. Principi, 18 
Vet. App. 112, 122 (2004).  Consequently, the Board does not 
find that any late notice under the VCAA requires remand to 
the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the hypertension claim.  
The veteran's private and service medical records have been 
obtained.  The Board notes that a VA compensation examination 
was not conducted on the hypertension question.  Under 38 
C.F.R. § 3.159(c)(4) (2005), VA will provide a medical 
examination or opinion if the information and evidence of 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim but:  1) contains competent lay 
or medical evidence that the claimant has a current diagnosed 
disability, or persistent or recurring symptoms of 
disability; 2) establishes that the veteran suffered an 
event, injury, or disease in service; and 3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  See 38 
U.S.C. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005). 

In a May 2004 statement, the veteran reported that his 
psychologist in the Dallas VAMC Mental Health Center had told 
him that his hypertension was secondary to his PTSD, and he 
asked the RO to obtain those records.  The VA treatment 
records from February 2004 to May 2004 were obtained, but 
they did not contain any mention of the putative nexus 
statement.  In a July 2004 letter the RO notified the veteran 
that the records did not confirm the reported statement by 
the VA psychologist.  Later in July 2004 the veteran met with 
the same VA psychologist for a structured clinical interview.  
However, despite the veteran's opportunity to further discuss 
this issue with the psychologist, the report of that 
interview failed to address any indication of nexus between 
the veteran's PTSD and his hypertension.  

The veteran has hypertension, as will be discussed below, but 
other than an unsupported allegation, there is no suggestion 
of a relationship to military service or to service-connected 
PTSD.  Therefore, under the provisions of 38 C.F.R. § 3.159, 
VA did not have a duty to obtain additional evidence in the 
way medical opinion.  

II.  The Merits of the Veteran's Claim

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  Service incurrence or aggravation 
may also be presumed where a chronic disease, such as 
hypertension, is shown to a compensable degree within a year 
of separation from qualifying military service.  38 C.F.R. 
§§ 3.307, 3.309.  

Service connection is also warranted where the evidence of 
record shows that a chronic disability or disorder has been 
caused or aggravated by an already service-connected 
disability.  38 C.F.R. § 3.310 (2005); Allen v. Brown, 7 Vet. 
App. 439 (1995).

In the present case, the Board finds that the preponderance 
of the evidence is against the veteran's claim of service 
connection for hypertension.  The veteran's earliest 
diagnosis for hypertension in the record was made in February 
1996 by his private doctor at New West Physicians.  This was 
many years after he was released from active service in 
October 1967.  His service medical records contain no 
evidence of hypertension.  His VA treatment records from 
February 2004 to May 2004 show that his hypertension is under 
control with medications.  While the record shows treatment 
for anxiety and depression since 1969, the veteran was not 
diagnosed with PTSD until June 2003 by his private 
psychiatrist.  He reported to the VA psychiatrist in his 
February 2004 examination that his PTSD symptoms appeared 
after service, around 1982.  As noted above, no medical 
opinion evidence to indicate a nexus between the veteran's 
hypertension and his PTSD has been submitted.  Under the 
circumstances-given the lack of objective evidence of 
hypertension until many years after service, the lack of any 
evidence of hypertension in service, and the lack of any 
medical nexus opinion relating his hypertension to military 
service or to his PTSD-the Board must conclude that the 
greater weight of the evidence is against the claim.  (The 
presumption of § 3.307 is not helpful to the veteran because 
hypertension was not shown until many years after service.)  
Service connection for hypertension is therefore denied.  


ORDER

Service connection for hypertension is denied.


REMAND

By way of further background relating to the veteran's claim 
for an initial evaluation in excess of 30 percent for his 
service-connected PTSD, after he received the RO's August 
2004 statement of the case (SOC), in his August 2004 VA Form 
9, the veteran expressed his dissatisfaction with his 
February 2004 VA psychiatric examination at the Dallas VAMC, 
and requested that he be afforded another one.  In August 
2005, the RO requested the Dallas VAMC to schedule an 
examination for PTSD.  In October 2005 the veteran's 
examination was cancelled because he refused to go to the 
Dallas VMAC, inasmuch as he apparently wanted the examination 
to be conducted at a different VAMC.  (In an October 2004 VA 
treatment note, the veteran had voiced his frustration with 
the VA system, and he was a no-show for January 2005 and 
February 2005 mental health appointments at the Dallas VAMC 
Mental Health Center.)  In an October 2005 supplemental 
statement of the case (SSOC), the Decision Review Officer 
(DRO) informed the veteran that VA examinations must be 
performed at the VA hospital having jurisdiction over the 
area where the veteran resides.  Pursuant to 38 C.F.R. 
§ 3.655(b), the DRO denied the veteran's claim for a higher 
rating.

The provisions of 38 C.F.R. § 3.655(b) (2005), in the case of 
a veteran's failure to report for a VA examination, provides:  
"When a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
When the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied."

In the present case, the Board determines that the veteran's 
claim on appeal for an initial evaluation in excess of 30 
percent for his service-connected PTSD remains an original 
compensation claim for the purposes of 38 C.F.R. § 3.655(b) 
(2005).  This is because the veteran timely appealed the 
original award.  See Fenderson v. West, 12 Vet. App. 119, 
125-126 (1999).  Accordingly, the claim must be rated based 
on the evidence of record.  However, the record before the 
Board is not complete.  In response to the RO's April 2006 
notification letter and its notice that his records were 
being transferred to the Board, in an April 2006 letter the 
veteran notified the Board that he had been approved for 
social security disability benefits because of his PTSD.  He 
enclosed the June 2004 letter notifying him that the Social 
Security Administration (SSA) determined that he became 
disabled in September 2002 (usually the date when the 
application for benefits was filed), and that benefits would 
begin effective from March 2003.  

Copies of the underlying medical records need to be obtained 
from the SSA.  38 C.F.R. § 3.159(c)(2).  In the interest of 
completing the record, the RO should also obtain any 
additional private and VA medical records that the veteran 
may identify, to include any recent records of VA treatment 
generated since the time that such records were last procured 
in May 2004.  (The Board acknowledges that the claims file 
contains some VA treatment records printed in March 2005, but 
the record is unclear whether all VA treatment records since 
May 2004 were obtained up to that time).

The claims file presently contains conflicting medical 
evidence as to the severity of the veteran's PSTD symptoms.  
In his February 2004 initial intake PTSD examination at the 
Dallas VAMC Mental Health Center, he was assigned a global 
assessment of functioning (GAF) score of 45.  In his February 
2004 VA psychiatric examination at the Dallas VAMC, the 
psychiatrist diagnosed him with PTSD with some decompensation 
areas between mild to moderate, and he was assigned a GAF 
score of "about 50."  In the report of a July 2004 
structured clinical interview by a VA psychologist at the 
Dallas VAMC Mental Health Center, the psychologist noted that 
the veteran more than met the criteria for diagnosis of PTSD, 
that he had virtually all of the symptoms of PTSD, that the 
symptoms were either severe or moderate in intensity, and 
they were chronic, having lasted about 30 years.  He 
additionally noted that the veteran's PTSD symptoms had 
markedly impaired his interpersonal relationships, his social 
relationships (no friends), and his occupational 
relationships (having lost several jobs).  The VA 
psychologist opined that the veteran was unemployable, and 
assigned a GAF score of 35.  Under the circumstances, the 
Board finds that it would be useful to provide the veteran 
with another opportunity to report for a psychiatric 
examination in connection with his claim for an increased 
initial evaluation.  

Accordingly, the matter is hereby REMANDED for the following 
actions.

1.	Ask the veteran to identify, and provide 
releases for, any additional, relevant 
private treatment records that he wants 
VA to help him obtain.  If he provides 
appropriate releases, assist him in 
obtaining the records identified, 
following the procedures in 38 C.F.R. 
§ 3.159 (2005).  The materials obtained, 
if any, should be associated with the 
claims file.

2.	Obtain any additional relevant records of 
VA treatment, if any, that have been 
generated since the time that such 
records were last procured in March 2004.  
The materials obtained, if any, should be 
associated with the claims file.

3.	Request the SSA to provide copies of any 
records pertaining to the veteran's 
application for SSA disability benefits, 
to include any medical records obtained 
in connection with the application.  The 
materials obtained should be associated 
with the claims file.  

4.	After the foregoing development has been 
completed, provide the veteran with 
another opportunity to report to for a 
psychiatric examination.  The psychiatric 
examiner should be asked to review the 
expanded record, examine the veteran, and 
provide an examination report that 
addresses the level of severity of the 
veteran's PTSD symptoms, and his 
assessment of the level of social and 
occupational impairment due to the PTSD 
symptoms. He should provide a detailed 
rationale for his opinions and the GAF 
score assigned.  The examiner should be 
asked to reconcile/explain the varying 
GAF scores set by previous examiners.  

5.	Thereafter, take adjudicatory action on 
the veteran's claim for an initial 
evaluation higher than 30 percent for his 
service-connected PTSD.  If the benefit 
sought remains denied, issue the veteran 
and his representative a supplemental 
statement of the case (SSOC), and the 
veteran should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


